          Case 1:20-cr-00199-KMW Document 182 Filed 04/19/21 Page 1 of 1


                                     LAW OFFICE OF ANTHONY CECUTTI
                                           217 Broadway, Suite 707
                                          New York, New York 10007
                                            Phone: (212) 619-3730  USDCSDNY
                                             Cell: (917) 741-1837  DOCUMENT
                                             Fax:(212)962-5037     ELECTRONICALLY FILED
                                          anthonycecutti@gmail.com
                                                                                 DOC#:                      /
                                                                                 DATE FILED:       J.t/J lt1,-:,, \
                                                    April 15, 2021

             BYECF
             The Honorable Kimba M. Wood
             United States District Court Judge
             Southern District of New York
             500 Pearl Street
             New York, New York 10007

                                Re: United States v. Abdul Alamin; 20 Cr. 199 (KMW)

             Dear Judge Wood:

                    As the Court is aware, I represent Abdul Alamin in the above-referenced matter,
             having been appointed<pursuant to the provisions of the Criminal Justice Act ("CJA"), 18
             U.S.C. § 3006A on February 14, 2020. I write to request that the Court adjourn Mr. J          6a(C\1-'v"--
                                                                                                                    1

             Alamin's surrender date from April 20, 2021 to April 27, 2021. Mr. Alamin has
             additional medical appointments next week, including on April 20 th and April 22 nd .
             Furthermore, Mr. Alamin is scheduled to receive his social security check on April 26 th .
             He would like to receive and cash the check so that he may have funds in his prison
             commissary.

                       Thank you for your consideration.

      ~.(e_~t-lA_~ S\'\el,i) StA.rr~
                                                           Respectfully submitted,
CM Af>0 \ J. 7, d--N d-' 1. NO         ~t"h.v-

tl   ov   r'"' (\'U (\7t.,')   tVU. l,dU (   i .                     Isl

                                                           Anthony Cecutti




             cc:       Assistant United States Attorney Kedar Bhatia
                       Assistant United States Attorney Brandon Harper
                       Pretrial Services Officer Erin Cunningham



                                                                           S D o Rl) E (ZED
